REINHARDT, Circuit Judge, dissenting:
I cannot agree with the majority’s conclusion that evidence of Parry’s prior convictions for delivery of methamphetamine was admissible under Rule 404(b) to show “knowledge and intent.” See mem. dispo. at 482. Critical to the majority’s resolution of this issue is the fact that, in both Parry’s prior convictions and the instant case, the methamphetamine at issue was packaged in glass vials, a storage method the majority calls “very unusual.” Id. At the time the district court denied Parry’s motion in limine to exclude evidence of the prior convictions, the government did not mention the vials, let alone offer any evidence that the use of vials to package methamphetamine is unusual; nor did it argue that the use of vials, if indeed unusual, would render the evidence of the prior convictions admissible under 404(b). In denying Parry’s motion, the district court did not mention the vials, explaining only that admission of the prior convictions does “seem appropriate under [the standard of United States v. Ramirez-Robles, 386 F.3d 1234 (9th Cir.2004) ], the ones for delivery of methamphetamine, to prove knowledge of methamphetamine traffic, and the nexus between methamphetamine trafficking and guns”.
On the basis of the evidence and arguments before it at the time it ruled on Parry’s motion in limine, the district court’s ruling was an abuse of discretion. Parry’s prior convictions do not help prove knowledge (or intent) within the meaning of our precedents. Indeed, knowledge— especially “knowledge of methamphetamine trade” — was not even at issue in Parry’s case. Parry’s is not a case like Ramirez-Robles or United States v. Martinez, 182 F.3d 1107 (9th Cir.1999), in which a defendant, caught in the middle of a drug transaction, claims ignorance of the criminal nature of the activities in which he was engaged. Parry never argued that he was unfamiliar with methamphetamine or that he would not recognize the drug if he saw it. Instead, Parry testified insistently that the bag containing the drugs was not his but belonged to his passenger, Carrie Peel. Thus, the issue on which this case turns is not really an issue of Parry’s “knowledge” or “intent” at all, but one of simple possession. Did the bag belong to Parry or to Carrie Peel, an acknowledged methamphetamine user? Parry’s prior convictions are not relevant as to that question except through the impermissible inference that, because he possessed and distributed methamphetamine before, he must have been plotting to do it again.
The majority seeks to rescue the district court’s erroneous ruling by relying on the most tenuous of evidence subsequently adduced at the trial suggesting that glass vials are very rarely used to package methamphetamine (and therefore that they are something of a “signature” attributable to Parry). The only evidence to that effect, however, came from Peel, Parry’s passenger on the night of his arrest, the other person to whom the bag may have belonged. Peel was asked on direct examination to consider, based on her experiences as a drug user, how often she encounters vials instead of baggies when *484buying methamphetamine. Peel responded cooperatively that she “[njever” buys methamphetamine in vials and that vials are “[p]retty unusual.” But Peel had every reason to help the government establish that the bag containing the drugs belonged to Parry. If it didn’t, she would be the proper defendant and would face a maximum 20-year sentence. Her testimony can hardly be considered credible enough, without any corroboration, to support the conclusion that Parry’s prior convictions were admissible under 404(b). Moreover, no foundation was laid to show that Peel was qualified to testify as an expert witness on methods of distribution of methamphetamine. At most she could testify to her experience with her supplier. With so shaky a basis for affording relevance to the vials, the evidence of Parry’s prior convictions has a sharply limited probative value that is substantially outweighed by its highly prejudicial potential. See Fed.R.Evid. 403. Nor was the district court’s error harmless, as, absent Peel’s self-interested testimony, there was no other evidence of who possessed the bag.
Even if Peel’s testimony were deemed to be credible and sufficient to establish that vials are only rarely employed in methamphetamine transactions, the majority is incorrect in concluding that the presence of vials in the instant case would tend to show Parry’s “knowledge and intent.” Mem. dispo. at 482. Instead, the 404(b) rationale that the majority seeks is “identity” — the theory that because the methamphetamine seized in the instant case was contained in vials, and because the use of vials is unusual, the fact that Parry has two prior convictions involving vials tends to make it more likely that the bag in this case belonged to him. But despite the fact that “identity” — that is, the identity of the bag’s possessor — was the sole issue in the case, neither the majority nor the government ever makes the identity argument. Thus I strongly doubt that we should consider it. See United States v. Kama, 394 F.3d 1236,1238 (9th Cir.2005).
Had the rarity of vials in the methamphetamine trade been a matter of which the district court took notice based on its experience, I might feel differently about the result. The fact is, however, that there is nothing in the record or the briefs, apart from the testimony of a highly interested but far from knowledgeable, let alone expert, witness — testimony offered at trial well after the district court’s evi-dentiary ruling — that hints or suggests that the use of vials is rare or that the trial judge may have had some knowledge of that fact as a result of his experience. We should not assume this questionable, though critical, fact on our own, particularly where our own experience does not permit us to do so. I dissent.